Citation Nr: 0941571	
Decision Date: 11/02/09    Archive Date: 11/09/09

DOCKET NO.  08-00 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for a left knee 
disability.

3.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus.

4.  Entitlement to service connection for basal cell 
carcinoma and actinic keratosis, to include as a result of 
exposure to herbicides.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs




ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran had active service from October 1966 to July 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  

In a VA psychiatric examination conducted in June 2008, the 
Veteran indicated that he resigned from his last job due to 
mental and physical reasons.  The RO should develop the issue 
of entitlement to a total rating based on individual 
unemployability due to service connected disabilities (TDIU).  
The issue is, therefore, referred to the RO for appropriate 
action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran contends that service connection is warranted for 
hypertension, actinic keratosis, basal cell carcinoma, and 
right and left knee disabilities.

As to the Veteran's claim for service connection for a right 
and left knee disability, the service treatment records show 
that he received training as a parachutist during service.  
The record contains an opinion by a private physician as well 
as VA clinical notes which indicate that the Veteran's 
bilateral knee disabilities may be related to his period of 
active service.  Under 38 U.S.C.A. § 5103A(d)(2), VA must 
provide a medical examination and/or obtain a medical opinion 
when there is: (1) competent evidence that the Veteran has a 
current disability (or persistent or recurrent symptoms of a 
disability); (2) evidence establishing that he suffered an 
event, injury or disease in service or has a disease or 
symptoms of a disease within a specified presumptive period; 
(3) an indication the current disability or symptoms may be 
associated with service; and (4) there is not sufficient 
medical evidence to make a decision.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

Here, in light of the foregoing, coupled with Veteran's 
report of a continuity of symptomatology since service, the 
Board finds that there is not sufficient medical evidence to 
make a decision, and that a VA examination is necessary to 
adjudicate the claim.  The Board, thus, has no discretion and 
must remand this claim to afford him a VA examination.  Id. 

Concerning the claim for service connection for actinic 
keratosis and basal cell carcinoma, the Veteran underwent VA 
dermatology examination in August 2009.  The examiner 
commented on the Veteran's chloracne; however, an opinion was 
not provided as to the nature and etiology of the actinic 
keratosis and basal cell carcinoma.  When medical evidence is 
inadequate, VA must supplement the record by seeking an 
advisory opinion or ordering another medical examination.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991), Hatlestad v. 
Derwinski, 3 Vet. App. 213 (1992). As such, on remand, the 
Veteran should be scheduled for an appropriate VA examination 
so that a medical opinion may be obtained as to the current 
nature and etiology of his asserted actinic keratosis and 
basal cell carcinoma.  38 U.S.C.A. § 5103A(d) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(c)(4) (2009).

Finally, as to the claim for service connection for 
hypertension, to include as secondary to the service-
connected diabetes mellitus, the claims file contains VA 
medical opinions dated in February 2007 that indicate that 
diabetes mellitus is as least as likely as not related to 
hypertension.  However, the opinions contain no rationale.  
The records show that hypertension was said to have been 
diagnosed in 2003 prior to diabetes mellitus, which was 
diagnosed in 2006.  Further, the claims file does not contain 
any record that relate to the initial diagnosis of 
hypertension.  These records should be obtained, and further 
medical explanation is needed regarding the etiological 
relationship between the Veteran's hypertension and diabetes 
mellitus.

In this regard, the Board notes that service connection may 
be established on a secondary basis for a disability that is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2009).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995).  In examining the Veteran for his claimed 
hypertension, an opinion should also be provided as to 
whether the service-connected diabetes mellitus either caused 
or aggravates (permanently worsens) the Veteran's asserted 
hypertension.  See Colvin, 1 Vet. App. at 171; Hatlestad, 3 
Vet. App. at 213.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the Veteran 
and request him to provide a list with the 
names and addresses of all physicians 
and/or medical facilities where he has 
been treated for his hypertension, right 
and left knee disabilities, actinic 
keratosis, and basal cell carcinoma.  The 
RO/AMC should specifically request that 
the Veteran identify those clinical 
records that pertain to his original 
diagnosis of hypertension.  Any indicated 
records should be obtained.

2.  The RO/AMC shall schedule the Veteran 
for an appropriate VA examination to 
determine the nature and etiology of any 
current right and left knee disability 
found to be present on examination.  A 
complete history of the claimed disorders 
should be obtained from the Veteran. All 
indicated tests and studies should be 
performed and all clinical findings should 
be reported in detail.  The claims file 
must be made available to the examiner for 
review.

Based on examination findings, as well as 
a review of the record, the examiner is 
requested to render an opinion as to 
whether the Veteran has a current right 
and left knee disability that is 
etiologically related to his period of 
active service.  In so doing, the examiner 
is requested to respond to the following:

(a) The examiner should identify any 
current right and left knee disability 
found on examination;

(b) The examiner should opine whether any 
current right and left knee disability is 
related to the Veteran's period of active 
service, to include findings consistent 
with those which may have resulted from 
parachute jumping, or whether any such a 
relationship is unlikely.

In doing so, the examiner should 
acknowledge the Veteran's report of a 
continuity of symptomatology.  Any 
opinions expressed must be accompanied by 
a complete rationale.

3.  The RO/AMC shall schedule the Veteran 
for an appropriate VA examination to 
determine the nature and etiology of any 
current hypertension found to be present 
on examination.  A complete history of the 
claimed disorder should be obtained from 
the Veteran.  All indicated tests and 
studies should be performed and all 
clinical findings should be reported in 
detail.  The claims file must be made 
available to the examiner for review.

The examiner must opine whether any 
currently diagnosed hypertension is 
manifested as a result of the Veteran's 
period of active service.  In addition, 
the examiner is requested to opine as to 
whether any diagnosed hypertension was 
either caused by or is otherwise 
aggravated (i.e., permanently worsened) by 
the Veteran's service-connected diabetes 
mellitus.

A complete rationale for any opinion 
expressed should be provided.  It is 
requested that the examiner discuss the 
prior medical evidence in detail, to 
include the February 2007 medical opinion 
referenced above, and reconcile any 
contradictory evidence.

4.  The RO/AMC shall schedule the Veteran 
for an appropriate VA examination to 
determine the nature and etiology of any 
current basal cell carcinoma and actinic 
keratosis found to be present on 
examination.  A complete history of the 
claimed disorders should be obtained from 
the Veteran.  All indicated tests and 
studies should be performed and all 
clinical findings should be reported in 
detail.  The claims file must be made 
available to the examiner for review.

The examiner should provide an opinion as 
to whether any actinic keratosis or basal 
cell carcinoma found on examination were 
incurred or aggravated during his period 
of active service.  The examiner should 
also provide an opinion as to whether any 
diagnosed actinic keratosis or basal cell 
carcinoma found on examination is  at 
least as likely as not related to exposure 
to herbicides in service.  If this cannot 
be medically determined without resorting 
to mere conjecture, this should be 
commented upon in the report.  Any 
opinions expressed must be accompanied by 
a complete rationale.

5.  The RO/AMC will then review the 
Veteran's claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full, and that 
no other notification or development 
action, in addition to those directed 
above, is required.  If further action is 
required, it should be undertaken prior to 
further claims adjudication.

6.  The RO/AMC will then readjudicate the 
Veteran's claims.  If the benefits sought 
on appeal remain denied, the Veteran and 
his representative should be provided with 
a Supplemental Statement of the Case.  An 
appropriate period of time should be 
allowed for response.

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure.  The Veteran 
need take no action until he is so informed.  He has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this remand are to obtain additional information and 
comply with all due process considerations.  No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112.



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


